DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with Zack C. Y. Chen on August 18, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Change Claim 1 to:
1.	A semiconductor storage device, comprising:
a circuit region formed on a semiconductor substrate; and
a guard ring region spaced from 
wherein the guard ring region 
a guard ring line,
wherein the guard ring line includes a plurality of guard ring patterns over a surface of the semiconductor substrate, each of the plurality of guard ring patterns include a first line segment extending in a
wherein in a first one and a second one of the plurality of guard ring patterns adjacent to each other, the second line segment of the first guard ring pattern is connected to the third line segment of the second guard ring pattern by a fourth line segment extending in the second direction;
an element isolation region, formed of an insulating material between the circuit region and the guard ring region
a first defect trapping layer, which is a highly distorted layer, formed below the element isolation region; and
a second defect trapping layer, which is a highly distorted layer, formed along a boundary between the element isolation region and the circuit region, the second defect trapping layer extending into the semiconductor substrate to a second depth equal to the first depth, wherein
the first and second defect trapping layers contain impurities implanted in a high concentration or include a first material different from a second material of the semiconductor substrate, and
the first defect trapping layer extends from a first  second location spaced from a boundary regioncircuit

Claims 8 and 12 are canceled

Claim 9 lines 1-2 change “claim 8” to “claim 1[[8]]”

Claim 10 lines 1-2 change “claim 8” to “claim 1[[8]]”

Claim 13 lines 1-2 change “claim 12” to “claim 1[[8]]”
Allowable Subject Matter
3.	Claims 1-7, 9-11, and 13 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “the second line segment of the first guard ring pattern is connected to the third line segment of the second guard ring pattern by a fourth line segment extending in the second direction;
an element isolation region, formed of an insulating material between the circuit region and the guard ring region, that extends into the semiconductor substrate to a first depth;
a first defect trapping layer, which is a highly distorted layer, formed below the element isolation region; and
a second defect trapping layer, which is a highly distorted layer, formed along a boundary between the element isolation region and the circuit region, the second defect trapping layer extending into the semiconductor substrate to a second depth equal to the first depth, wherein
the first and second defect trapping layers contain impurities implanted in a high concentration or include a first material different from a second material of the semiconductor substrate, and
the first defect trapping layer extends from a first location between the circuit region and the element isolation region to a second location spaced from a boundary between the element isolation region and the guard ring region by an offset distance toward the circuit region in the second direction” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior art(s) and most relevant portion(s) is provided:
US 2017/0040335 (Fig. 8); US 2012/0083066 (Fig. 2); US 2011/0220996 (Fig. 3); US 2020/0020734 (Fig. 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818